Citation Nr: 1447997	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a higher evaluation for chronic obstructive pulmonary disease (COPD), bronchiectasis, and chronic bronchitis currently rated 30 percent.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Prior to the issuance of a final decision, the Board received information from the Social Security Administration (SSA) that the Veteran died in September 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West Supp. 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to SSA records, the Veteran died in September 2014, before the Board promulgated a decision on his appeal.  As a matter of law, an appeal does not survive the Veteran's death, and this appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010) (addressing eligibility for substitution, how an eligible survivor makes a request to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision. 


ORDER

The appeal for a higher evaluation for COPD, bronchiectasis, and chronic bronchitis rated 30 percent disabling is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


